Citation Nr: 1733382	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-01 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a headache disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to May 10, 2016.

3. Entitlement to service connection for vision loss, to include as secondary to a stroke.

4. Entitlement to service connection for a low back disability.

5. Entitlement to service connection for a neck disability.

6. Entitlement to service connection for a left knee disability.

7. Entitlement to service connection for a bilateral hand disability, to include as secondary to a stroke.

8. Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

9. Entitlement to service connection for a heart disability, to include as secondary to hypertension and/or service-connected PTSD.

10. Entitlement to service connection for a stroke, to include as secondary to hypertension and/or a heart disability.

11. Entitlement to service connection for a seizure disorder, to include as secondary to a stroke, a heart disability, and/or service-connected PTSD.

12. Entitlement to service connection for weakness, hemiplegia, of the left lower extremity, to include as secondary to a stroke.

13. Entitlement to service connection for a disorder of the left upper extremity, to include as secondary to a stroke.

14. Entitlement to service connection for a bowel disorder, to include as secondary to a seizure disorder.

15. Entitlement to special monthly compensation based on the need for aid and attendance prior to May 10, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R.S.

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to September 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.

In April 2015, the Veteran and R.S. testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

During the April 2015 hearing before the Board, the Veteran testified that his claim for service connection for a left lower leg disorder includes both an orthopedic claim for the knee due to a claimed injury in service, as well as weakness due to a stroke.  Accordingly, the Board has recharacterized the issues as stated on the title page to reflect the distinct claimed disabilities.

These matters were remanded by the Board in June 2015.

In his April 2010 claim, the Veteran stated he is seeking service connection for migraine headaches.  However, the medical evidence of record includes diagnoses of multiple types of headaches.  Accordingly, the Board has characterized the issue as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

In an April 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for posttraumatic stress disorder (PTSD).  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for PTSD is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a June 2017 rating decision, the AOJ granted entitlement to special monthly compensation (SMC) based on the need for aid and attendance, effective May 10, 2016.  As the Veteran has not been granted the benefit for the entire appeal period, the claim of entitlement to SMC based on the need for aid and attendance prior to May 10, 2016 is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Furthermore, as SMC due to aid and attendance has been granted as of May 10, 2016, the claim for entitlement to a TDIU is moot for the period on and after that date.  Consequently, the claim for entitlement to a TDIU prior to that date remains pending.

Since the issuance of the April 2016 supplemental statement of the case, the Veteran has submitted written statements and statements from family members.  Further, Biloxi VA Medical Center (VAMC) treatment records dated up to June 2017 as well as a June 2017 VA PTSD examination report were associated with the evidentiary record.  In June 2017, the Veteran's representative submitted a signed waiver of consideration by the AOJ of the additional evidence.

The issues of entitlement to service connection for vision loss, a low back disability; neck disability; left knee disability; bilateral hand disability; hypertension; a heart disability; a stroke; a seizure disorder; weakness, hemiplegia, of the left lower extremity; a disorder of the left upper extremity; and a bowel disorder, as well as entitlement to SMC based on the need for aid and attendance prior to May 10, 2016, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current headache disability is aggravated by his service-connected PTSD with depression.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for a headache disability as secondary to the Veteran's service-connected PTSD is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Wallin is met, as the evidence of record contains diagnoses of migraines including migraine variants and tension headaches.  See, e.g., December 2015 VA headaches examination report.

The second element under Wallin is also met, as entitlement to service connection for PTSD was established in an April 2016 rating decision.

The Board finds the third element under Wallin, a nexus between the service-connected disability and the current disability, is also satisfied.  Upon the December 2015 VA headaches examination, the VA examiner opined that the Veteran has multiple medical problems contributing to his chronic headache disorder, to include chronic depression.  Upon a June 2017 VA review PTSD examination, the VA examiner diagnosed PTSD and severe major depressive disorder, and indicated the Veteran's depression is secondary to his service-connected PTSD.  

The Board finds the evidence for and the evidence against the Veteran's claim is in relative equipoise, and so the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's service-connected PTSD with depression and his current headache disability.  Accordingly, the Board finds that a grant of service connection is warranted for a headache disability.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for a headache disability is granted.


REMAND

The Board regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claims must again be remanded.  Further, a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

First, the Board finds there may be outstanding relevant private treatment records.  VA treatment records indicate the Veteran has seen a private neurologist, Dr. D.R., a second private neurologist, Dr. S., a private eye doctor, Dr. E., as well as a private cardiologist over the years.  See, e.g., January 2010 Biloxi optometry consultation (Dr. E.); August 2006 Biloxi VAMC primary care nursing note (Dr. S.); June 2005 Biloxi VAMC cardiology physician note; November 2003 Biloxi VAMC nursing note; August 2003 Biloxi VAMC neurology consultation (Dr. D.R.).  In May 2008, Biloxi VAMC treatment records indicate the Veteran was admitted to Rush Foundation Hospital, and a hospitalist at that facility requested orders from VA for the Veteran to received home care services from Primary Home Care.  Only two consultations with Dr. D.R. at Garden Park Medical Center from 2003 are associated with the evidentiary record; full records from the above providers have not been obtained.  On remand, the AOJ should undertake appropriate efforts to obtain any outstanding relevant private treatment records.

Vision Loss

In the June 2015 remand, the Board noted that upon VA examination in January 2010, the VA eye examiner noted the Veteran's history of stroke and seizures, and stated the Veteran needed a neuro-ophthalmology examination to rule out optic neuropathy as a cause of his reduced vision.  The Board instructed the AOJ to afford the Veteran a neuro-ophthalmology examination to determine the nature and etiology of his vision loss.  In December 2015 the Veteran was examined, but the Eye Conditions Disability Benefits Questionnaire does not indicate whether a neuro-ophthalmological examination was performed, and the examiner did not discuss whether the Veteran may have optic neuropathy, and/or whether his claimed vision loss may be related to his claimed stroke and/or seizure disorder.  Accordingly, the Board finds the AOJ did not comply with the Board's June 2015 remand instructions.  On remand, the AOJ should afford the Veteran a neuro-ophthalmology examination to determine the nature and etiology of his claimed vision loss, to include whether the Veteran has optic neuropathy, and any relationship to his stroke and/or seizure disorder.

Low Back, Neck, Left Knee, Bilateral Hands 

Upon VA examination in December 2015, the VA examiner listed evidence of record, to include the Veteran's contentions that the above disabilities are related to injuries during service, as well as the March 2014 opinion from Dr. P.J.Y., which the examiner mistakenly refers to as an April 2015 private opinion.  The examiner also summarized the Veteran's employment history, and the reported circumstances surrounding his becoming disabled in 2003.  The examiner then opined for the Veteran's claimed back disability, neck disability, left knee disability, and bilateral hands disability that they were not as least as likely as not related to the Veteran's active duty service because there was insufficient evidence to support the claims that the disabilities were incurred in or caused by the reported injury during boot camp.  However, the December 2015 VA examiner did not provide a sufficient rationale, as he did not explain how the evidence listed informed or supported his negative nexus opinions, or why he concluded there is insufficient evidence to indicate a nexus between the current disabilities and the Veteran's reported in-service injuries.  Further, the December 2015 VA examiner did not discuss the Veteran's complaints regarding his neck as noted in his service treatment records.  Accordingly, on remand an addendum medical opinion should be obtained to determine the nature and etiology of the Veteran's current back, neck, left knee, and bilateral hand disabilities, to include a discussion of the lay evidence of record.

Remaining Service Connection Claims

Regarding the Veteran's hypertension, the Veteran contends hypertension was diagnosed only weeks to months following his separation from active duty service.  The Veteran has also submitted lay statements from family members attesting that the Veteran has been on medication for his high blood pressure since 1978.  However, the December 2015 VA examiner did not opine as to whether the Veteran's current hypertension manifested within a year of his separation from active duty service.  Further, although the December 2015 VA examiner opined that the Veteran's hypertension was not caused by his psychiatric disabilities, he did not opine as to whether the Veteran's hypertension is aggravated by his service-connected PTSD.  The Board notes that VA treatment records indicate the Veteran's hypertension may also be exacerbated by chronic pain due to his musculoskeletal conditions.  See, e.g., October 2016 Biloxi VAMC primary care note.  Accordingly, on remand, the AOJ should obtain an addendum opinion from the December 2015 VA examiner regarding the nature and etiology of his current hypertension.

Further, the evidence of record indicates the Veteran's current heart disability may be related to his hypertension.  See, e.g., April 2015 videoconference hearing testimony; January 2009 Biloxi VAMC mental health outpatient note (problems with his left ventricle because of hypertension); December 2004 Gulfport Memorial Hospital cardiology consultation (echocardiogram consistent with uncontrolled hypertension).  In his March 2014 opinion, Dr. P.J.Y. opined that the Veteran's current ischemic heart disease is related to his active duty service, but he appears to have based his opinion solely upon the Veteran's reports of chest pain during and since service, without the benefit of review of the entire evidence of record, to include the Veteran's full treatment records.  Further, upon a July 2014 cardiology visit at the Biloxi VAMC, the physician assessed orthostatic hypertension, hypertension, CAD, GERD, and atypical chest pain, and then PTSD/depression, which the physician stated "most likely contributing to above."  The Board finds it is unclear if the physician meant all of the assessments, or only the chest pain.  However, upon the December 2015 VA examination the VA examiner opined that the Veteran's current heart disabilities are less likely than not incurred in or caused by service, but again simply listed evidence and did not provide a sufficient rationale as to why that evidence supported his conclusion.  Further, the VA examiner did not address the Veteran's contentions of chest pain during or since service, and did not address whether the Veteran's current heart disability may be aggravated by his service-connected PTSD, or any relationship to his hypertension.  Accordingly, on remand the AOJ should obtain an addendum opinion regarding the nature and etiology of the Veteran's current heart disability, to include consideration of the lay evidence of record, as well as the theories of secondary service connection.

Next, the evidence of record indicates the Veteran's stroke may be related to his hypertension and/or his heart disability.  The Veteran has contended that at the time he suffered a stroke he was told his blood pressure was extremely high, and treatment notes have indicated high blood pressure is a risk factor for stroke.  See, e.g., August 2003 Biloxi VAMC physician inpatient note; August 2003 Biloxi VAMC neurology consultation.  The Veteran has also stated that he suffered his first stroke in 2003 following a heart attack.  Further, in his March 2014 opinion, Dr. P.J.Y. opined that the Veteran's stroke was related to a clot and thrombus formation due to his heart conditions.  However, the December 2015 VA examiner did not address whether the Veteran's stroke may be caused or aggravated by his hypertension and/or his heart disability.  On remand, the AOJ should obtain an addendum opinion regarding the nature and etiology of the Veteran's stroke.

Regarding the Veteran's claimed seizure disorder, again the December 2015 VA examiner provided a negative nexus opinion after listing evidence of record, to include the Veteran's lay contentions, without discussing how such evidence informed or supported his conclusion.  In a May 2016 statement, the Veteran contended that a physician has told him his seizure disorder is related to hitting his head after a fall in service.  See also April 2015 videoconference hearing testimony.  Further, the evidence of record indicates the Veteran has reported that his seizures began after his first stroke, but the December 2015 VA examiner did not address whether the Veteran's seizure disorder may be caused or aggravated by his stroke.  The Veteran's treatment records also indicate the Veteran's service-connected PTSD may aggravate his seizure disorder.  See, e.g., September 2003 Biloxi VAMC psychology consultation (in regarding to consultation regarding his seizures, finds the Veteran's anxiety and mood symptoms appear to be exacerbating his physical symptoms).  Accordingly, on remand the AOJ should obtain an addendum opinion regarding the nature and etiology of the Veteran's seizure disorder, to include the theories of secondary service connection.

The Board finds the Veteran's claims of service connection for weakness, hemiplegia, of the left lower extremity, a disorder of the left upper extremity, and a bowel disorder are inextricably intertwined with the remanded claims of entitlement to service connection for a stroke and for a seizure disorder.  Accordingly, the Board will defer decision on the matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Aid and Attendance and TDIU

Finally, the Board finds the Veteran's claims of entitlement to SMC based on the need for aid and attendance prior to May 10, 2016, and entitlement to a TDIU prior to May 10, 2016, is inextricably intertwined with the remanded claims above.  See, e.g., June 2011 VA examination report; June 2010 claim.  Accordingly, the Board will defer decision on the matter.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private testing and/or treatment related to his vision loss, back, neck, left knee, bilateral hands, hypertension, heart disability, stroke, seizure disorder, bowel disorder, weakness of the left lower extremity, and left upper extremity.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include from neurologist Dr. D.R., neurologist Dr. S., eye doctor Dr. E., any private cardiologist, Rush Foundation Hospital, and Primary Home Care .  When contacting the Veteran to obtain any necessary releases, the AOJ should provide the full names of Dr. D.R. as identified in the August 2003 Biloxi VAMC neurology consultation, Dr. S. as identified in the August 2006 Biloxi VAMC primary care nursing note, and Dr. E. as identified in the January 2010 Biloxi VAMC optometry consultation to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include all records from June 2017 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA neuro-ophthalmology examination with an appropriate examiner to determine the nature and etiology of his bilateral vision loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity any disabilities manifested by vision loss which are currently manifested, or which have been manifested at any time since April 2009.

The examiner should specifically address whether the Veteran has optic neuropathy, as suggested by the January 2010 VA examiner.

b) For each disability manifested by vision loss, opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it originated during active duty or is in any other way causally related to his active duty service.

The examiner should address the Veteran's contention that his vision loss may be related to his having to read the teletype during service.

The examiner should address the Veteran's contentions that he complained of eye problems and bad headaches in service, that he did not need glasses when he entered service but did require glasses by his separation from service, and that his vision has gotten worse over the years.

c) For each disability manifested by vision loss, opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disability was caused or aggravated by the stroke and/or seizure disorder.

Aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the December 2015 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current low back disability, neck disability, left knee disability, and bilateral hand disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current low back disability was either incurred in, or is otherwise related to, the Veteran's active military service?

The examiner should specifically discuss the Veteran's contention that he injured his back when he dove down after throwing a grenade in training and hit a tree stump, and that he was treated by medics in the field.

The examiner should also specifically discuss the contentions of the Veteran and his father that the Veteran has experienced back pain ever since service, and that he had to just work through the back pain following service.  The examiner should also discuss the June 2005 Biloxi VAMC physical therapy consultation noting the Veteran's complaint of back pain for years prior to an ATV accident, and that the pain worsened over the years.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current neck disability was either incurred in, or is otherwise related to, the Veteran's active military service?

The examiner should specifically discuss the Veteran's contention that he injured his neck when he dove down after throwing a grenade in training and hit a tree stump, and that he was treated by medics in the field.

The examiner should also specifically address the notations in the Veteran's service treatment records regarding a cyst, boil, and/or carbuncle on the Veteran's neck.

The examiner should specifically discuss the Veteran's contentions that he has experienced  neck pain ever since service. 

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left knee disability was either incurred in, or is otherwise related to, the Veteran's active military service?

The examiner should specifically discuss the Veteran's contention that he injured his left knee when he dove down after throwing a grenade in training and hit a tree stump, and that he was treated by medics in the field.

The examiner should also discuss the Veteran's contentions that he was treated for knee pain in service following his injury, and that he has experienced left knee pain since service.

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral hand disability was either incurred in, or is otherwise related to, the Veteran's active military service?

The examiner should specifically discuss the September 1977 service treatment record noting the Veteran's complaint of hand pain.

The examiner should also discuss the Veteran's contentions he injured his hands in a fall in service.

e) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current bilateral hand disability was caused or aggravated by his stroke?

Aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The examiner should specifically discuss the Veteran's contentions regarding weakness in his hands following his stoke(s).

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must explain how the evidence supports or informs his/her conclusions.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the December 2015 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current hypertension, heart disability, stroke, and seizure disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should address the Veteran's contention that his hypertension was present in service even if it was not specifically diagnosed, as it was diagnosed shortly after his separation from service.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension manifested within a year of his separation from active duty service?

The examiner should specifically discuss the Veteran's contention that his hypertension was diagnosed only weeks to months after service, and that a private physician started him on medication about three months after service.  The examiner should also discuss the lay statements of record that the Veteran has been on medication for hypertension since 1978.

c) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hypertension is aggravated by his service-connected PTSD?

The examiner should address the May 2010 Biloxi VAMC physiatry outpatient note indicating the Veteran was told to stop medications because they were adversely affecting his blood pressure.

d) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hypertension is aggravated by chronic pain related to his musculoskeletal conditions?

The examiner should specifically address the October 2016 Biloxi VAMC primary care note indicating the Veteran's hypertension may be exacerbated by chronic pain due to his musculoskeletal conditions.

e) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current heart disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should discuss the Veteran's contention that he experienced chest pain during and ever since service.  The examiner should also specifically discuss the March 2014 positive opinion from Dr. P.J.Y.

f) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current heart disability is aggravated by his service-connected PTSD?

The examiner should specifically discuss the July 2014 Biloxi VAMC cardiology note assessing orthostatic hypertension, hypertension, CAD, GERD, and atypical chest pain, and then PTSD/depression, which the physician stated "most likely contributing to above."

g) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current heart disability was caused or aggravated by his hypertension?

The examiner should specifically discuss the Veteran's testimony that he had been on and off his prescription medication for hypertension because he could not afford it prior to his heart attack in 2003.

The examiner should specifically discuss the January 2009 Biloxi VAMC mental health outpatient note reported the Veteran's left ventricle problems are due to his hypertension, and the December 2004 Gulfport Memorial Hospital cardiology consultation indicating the Veteran's echocardiogram was consistent with uncontrolled hypertension.

h) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's stroke was caused or aggravated by his hypertension?

The examiner should specifically discuss the Veteran's testimony that a private physician told him his blood pressure was elevated to stroke stage only about three months following his separation from active duty service, and the Veteran's contentions that his treating physicians have been firm that his hypertension led to his stroke.

The examiner should also specifically discuss the notations in the Veteran's 2003 treatment records indicating the Veteran's blood pressure was high prior to his first stroke, and that high blood pressure is a risk factor for stroke.  See, e.g., August 2003 Biloxi VAMC physician inpatient note; August 2003 Biloxi VAMC neurology consultation. 

i) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's stroke was caused or aggravated by a heart disability?

The examiner should specifically discuss the Veteran's contentions that his first stroke followed a heart attack in 2003.

The examiner should specifically discuss the March 2014 opinion from Dr. P.J.Y.

j) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current seizure disorder was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically discuss the Veteran's contentions that he hit his head when he dove down after throwing a grenade in training and hit a tree stump and/or rolled into a little log building, and that he was confused and disoriented.  The examiner should also specifically discuss the Veteran's contentions that a doctor told him his seizure disorder is related to hitting his head after a fall in service.

The examiner should also specifically discuss the Veteran's testimony that he experienced a seizure in service during bivouac, but that they did not know what it was at the time, and that he had two seizures total during service.

k) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current seizure disorder is caused or aggravated by his service-connected PTSD?

The examiner should specifically discuss the September 2003 Biloxi VAMC psychology consultation note regarding the Veteran's seizures indicating the Veteran's anxiety and mood symptoms appear to be exacerbating his physical symptoms.

l) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current seizure disorder is caused or aggravated by his stroke?

The examiner should specifically discuss the Veteran's contentions that his seizure disorder began after his stroke in 2003.

For all requested opinions, the examiner should note aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  If aggravation of a disability is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must explain how the evidence supports or informs his/her conclusions.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.
6. 
The AOJ should conduct any other development deemed appropriate, and ensure the VA examination report and medical opinions comply with the Board's remand instructions.

7. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


